DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/11/22 is acknowledged.
Claims 8-10 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui et al. (US Patent 10,700,090).
Claim 1:  Cui teaches (Fig. 17A/21) a semiconductor memory device comprising: a stack structure comprising: horizontal electrodes (146) sequentially stacked on a substrate including a cell array region (100) and an extension region (300); and horizontal insulating layers (133) between the horizontal electrodes; and vertical structures (55) that penetrate the stack structure, a first one of the vertical structures being on the cell array region and a second one of the vertical structures being on the extension region; wherein each of the vertical structures comprises: a channel layer (60); and a tunneling insulating layer (56), a charge storage layer (54) and a blocking insulating layer (52), which are sequentially stacked on a sidewall of the channel layer, wherein the charge storage layer of the first one of the vertical structures includes charge storage patterns spaced apart from each other in a direction perpendicular to a top surface of the substrate with the horizontal insulating layers interposed therebetween (Fig. 17A/21, 22A), and wherein the charge storage layer of the second one of the vertical structures extends along sidewalls of the horizontal electrodes and sidewalls of the horizontal insulating layers (Fig. 17A/21).  
Claim 2:  Cui teaches (Fig. 17A/21, 22A) the blocking insulating layer of the first vertical structure includes blocking insulating patterns spaced apart from each other in the direction perpendicular to the top surface of the substrate with the horizontal insulating layers interposed therebetween, and wherein the blocking insulating layer of the second vertical structure extends along the sidewalls of the horizontal electrodes and the sidewalls of the horizontal insulating layers.  
Claim 4:  Cui teaches (Fig. 17A/21, 22A) the tunneling insulating layers of the first and second vertical structures extend along the sidewalls of the horizontal electrodes and the sidewalls of the horizontal insulating layers.  
Claim 20:  Cui teaches (Fig. 17A/21, 22) semiconductor memory device comprising: stack structures, each of the stack structures comprising: horizontal electrodes (146) extending in a first direction and sequentially stacked on a substrate, which includes a cell array region (100) and an extension region (300); and horizontal insulating layers (133) between the horizontal electrodes, the stack structures being spaced apart from each other in a second direction perpendicular to the first direction; separation patterns between the stack structures; vertical structures (55) that penetrate the stack structures, the vertical structures comprising a first vertical structure on the cell array region and a second vertical structure on the extension region; contacts connected to upper portions of the vertical structures; and bit lines on the contacts (Col. 1 lines 15-22), wherein each of the vertical structures comprises: a filling layer (62); a channel layer (60) on a sidewall of the filling layer; a tunneling insulating layer (56), a charge storage layer (54) and a blocking insulating layer (52), which are sequentially stacked on a sidewall of the channel layer; a pad pattern (63)on a top surface of the channel layer, wherein the charge storage layer of the first vertical structure includes charge storage patterns spaced apart from each other in a direction perpendicular to a top surface of the substrate with the horizontal insulating layers interposed therebetween, and wherein the charge storage layer of the second vertical structure extends along sidewalls of the horizontal electrodes and sidewalls of the horizontal insulating layers.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US PGPub 2018/0053779).
Claim 13: Park teaches (Fig. 4E) a semiconductor memory device comprising: a stack structure comprising: horizontal electrodes (CP) sequentially stacked on a substrate, the substrate including a cell array region and an extension region; and horizontal insulating layers (101) between the horizontal electrodes; and vertical structures (PS) that penetrate the stack structure, wherein each of the vertical structures comprises (Fig. 2): a channel layer (CH); and a tunneling insulating layer (TI), a charge storage layer (DL) and a blocking insulating layer (BL1), which are sequentially stacked on a sidewall of the channel layer, wherein each of the horizontal electrodes includes: In re: Jeong et al. Application No.: 16/874,159a cell portion (131P) on the cell array region; and an extension portion (133) on the extension region, wherein a top surface of the extension portion is located at a higher level than a top surface of the cell portion relative to a top surface of the substrate being a base reference, and wherein a bottom surface of the extension portion is located at a lower level than a bottom surface of the cell portion relative to the top surface of the substrate being the base reference (Fig. 4E).  
Claim 14: Park teaches (Fig. 4E) a thickness of the extension portion in a direction perpendicular to the top surface of the substrate is greater than a thickness of the cell portion in the direction perpendicular to the top surface of the substrate.  
Claim 15: Park teaches (Fig. 4E) each of the horizontal electrodes has a stepped structure in which a thickness is discontinuously changed in a direction perpendicular to the top surface of the substrate near a boundary between the cell array region and the extension region.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US Patent 10,700,090), as applied to claim 1 above, and further in view of Park (US PGPub 2018/0053779).
Regarding claim 11, as described above, Cui substantially reads on the invention as claimed, except Cui does not teach the stack structure includes stack structures, which extend in a first direction parallel to the top surface of the substrate and are separated from each other in a second direction perpendicular to the first direction, the semiconductor memory device further comprising: a separation pattern extending between the stack structures adjacent to each other; and a protrusion separation pattern protruding from the separation pattern in the second direction. Park teaches (Fig. 4G) the stack structure includes stack structures, which extend in a first direction parallel to the top surface of the substrate and are separated from each other in a second direction perpendicular to the first direction, the semiconductor memory device further comprising: a separation pattern (SI/141) extending between the stack structures adjacent to each other; and a protrusion separation pattern (135) protruding from the separation pattern in the second direction to help isolate parts of the memory cells from each other [0046]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Cui to include the separation pattern and protrusion separation pattern to help isolate parts of the memory cells from each other [0046] as taught by Park.
Claim 12: Park teaches (Fig. 3C, 4G) the protrusion separation pattern is on the cell array region.
Allowable Subject Matter
Claims 3, 5-7, and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach the extension regions of the conductive patterns having the different thicknesses as claimed in conjunction with the vertical structures also being in the extension region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814